In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00135-CR



       RASHAD RAMON MEDLOCK, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



      On Appeal from the County Court at Law No. 2
               McLennan County, Texas
             Trial Court No. 20134066CR2




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
           On July 14, 2015, Rashad Ramon Medlock was convicted by a McLennan County1 jury of

harassment,2 sentenced to 180 days’ incarceration, and fined $2,000.00. The sentence and fine

were then suspended, and Medlock was placed on eighteen months’ community supervision.

Medlock perfected his appeal from this conviction by timely filing a notice of appeal. However,

on August 21, 2015, Medlock appeared before the trial court and waived his right to appeal from

“any Judgment, Sentence or other appealable order” entered in this matter before the date of the

waiver. Consequently, the trial court certified that Medlock had waived his right of appeal, and

Medlock signed the trial court’s written certification.

           This Court is required to dismiss an appeal if, as in this case, the trial court’s certification

correctly indicates that there is no right of appeal or that the right of appeal has been waived. See

TEX. R. APP. P. 25.2(d).

           By letter dated September 24, 2015, we notified Medlock, through counsel, of this potential

defect in our jurisdiction and afforded him an opportunity to respond. We received no response

from Medlock that altered the jurisdictional analysis in this case.




1
 Originally appealed to the Tenth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware
of any conflict between precedent of the Tenth Court of Appeals and that of this Court on any relevant issue. See
TEX. R. APP. P. 41.3.
2
    See TEX. PENAL CODE ANN. § 42.07 (West Supp. 2014).

                                                          2
      In light of the foregoing, we dismiss this appeal for want of jurisdiction.




                                                Josh R. Morriss, III
                                                Chief Justice



Date Submitted:      October 27, 2015
Date Decided:        October 28, 2015

Do Not Publish




                                                3